Citation Nr: 0313933	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  97-08 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of an injury to the left (minor) hand, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from March 1967 to March 1970.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The claim returns to the 
Board following an October 1998 remand.

During the pendency of this appeal, the veteran withdrew a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  No issue regarding a claim of 
service connection for PTSD is before the Board at this time.  
A July 1996 claim of entitlement to service connection for 
peripheral neuropathy, claimed as residuals to exposure to 
Agent Orange, was denied in February 1997.  The veteran did 
not disagree with that determination, and no issue regarding 
denial of service connection for peripheral neuropathy is 
before the Board at this time.

By a rating decision issued in October 2002, the RO granted 
service connection for an adjustment disorder, and assigned a 
50 percent evaluation for that disability, effective in 
September 2000.  The RO also granted service connection for 
diabetes mellitus, and assigned an evaluation of 20 percent, 
effective in October 2000.  An award of a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities was granted effective in 
February 2001.  The RO also granted an increased evaluation 
from 20 percent to 50 percent disabling for a service-
connected left shoulder disability, effective in February 
2001.  The veteran has not expressed disagreement with any of 
the determinations, evaluations, or effective dates included 
in the October 2002 rating decision.  The Board notes that 
the period allowed for a timely notice of disagreement with 
any determination or aspect of that rating decision has not 
yet elapsed.

As noted in the October 1998 remand, the veteran requested a 
hearing before the Board, but failed to report for the 
scheduled hearing.  


REMAND

The Board notes that, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law removes the requirement that a veteran present a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In the 
present case, the veteran was sent notice regarding the VCAA 
in a September 2001 letter, but as it pertained to other 
claims.  Adequate notice has not been provided relative to 
the claim on appeal.  The VCAA directs VA to afford medical 
examination and opinion where necessary to answer a question 
as to medical etiology.  The veteran should be afforded 
additional examination and opinion.

In this case, there are medical opinions of record which 
appear to support the veteran's contention that left median 
nerve injury was incurred during the veteran's service.  
However, these opinions are linked to history, as reported by 
the veteran, that he sustained a shrapnel wound.  However, 
the portion of the veteran's service medical records which is 
currently associated with the claims file is not consistent 
with a history of a shrapnel wound to the veteran's left 
hand.  The Board notes that it appears that the veteran was 
hospitalized at the 34th Evac Hospital for at least two 
weeks, but only one page of records from that treatment is 
associated with the claims file.  A further attempt to obtain 
service medical records should be conducted before the 
veteran is afforded VA examination.

In addition, a determination as to whether the veteran 
incurred median nerve injury in service or as a result of the 
service-connected ulnar injury could be affected by post-
service clinical records.  In particular, post-service 
clinical records proximate to the veteran' service are not 
associated with the claims file.  The veteran should be 
afforded the opportunity to identify relevant post-service 
records.

In particular, the veteran has argued that the Social 
Security Administration (SSA) considered his left hand 
disability when he was awarded disability benefits, 
apparently in 1989.  The RO should attempt to obtain the SSA 
records, particularly any clinical records regarding his left 
hand disability.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should assure that the record 
reflects that the veteran has been 
advised of the enactment of the VCAA, and 
of his responsibilities under the Act, 
and of VA's duties and responsibilities 
under the Act.  The RO should 
specifically advise the veteran of the 
period of time in which he may timely 
submit or identify evidence which might 
substantiate his claim, and the RO should 
advise the veteran as to when that period 
ends.

2.  The RO should ask the veteran if he 
has been treated for a left hand disorder 
at any VA facility other than the 
Winston-Salem VA Medical Center since 
September 2000, or if he has been treated 
by any private clinical provider since 
that time, and, if such records are 
identified, the RO should attempt to 
obtain them.  Treatment records from the 
Winston-Salem VA Medical Center should 
also be requested for the period 
September 2000 to the present.

3.  The RO should request the veteran's 
administrative and clinical records from 
SSA, including records associated with a 
1989 SSA determination.  

4.  The RO should ask the National 
Personnel Records Center (NPRC) to search 
for any additional service medical 
records for the veteran.  Ask NPRC to 
search for separately-filed records from 
the 34th Evac Hospital or locations where 
Evac Hospital records would have been 
filed, or clinics associated with the 
hospital, for the veteran's treatment in 
1969.

5.  The RO should advise the veteran that 
he is being afforded another opportunity 
to submit alternative evidence regarding 
the extent of the disability at issue, 
including statements from former 
employers, supervisors, or co-workers, 
written opinions from physicians or other 
health care providers, and the like, and 
that clinical records proximate to his 
service discharge will have great 
persuasive value.

6.  The veteran should be afforded 
another VA examination to determine the 
extent of his service-connected left hand 
injury and disability, to include whether 
the median nerve was injured in service 
or as a result of service-connected ulnar 
nerve injury.  All required tests and 
studies should be completed.  The claims 
folder must be made available for review 
of pertinent documents by the examiner.  
The examiner should review the veteran's 
service medical records and the report of 
May 1970 VA examination (about two months 
after the veteran's service discharge).

The examiner should provide an opinion as 
to whether the veteran has a current 
disability of the left hand, left wrist, 
or left arm, other than areflexia due to 
diabetes, and other than ulnar nerve 
paralysis, to include median nerve 
injury.  If so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that such disorder 
is etiologically related to the veteran's 
service or any incident thereof, or is 
secondary to a service-connected injury 
to the ulnar nerve, left hand.

7.  After undertaking any additional 
development deemed appropriate, the RO 
should consider the claim for an 
increased evaluation for the residuals of 
a left hand injury, to include 
consideration of a rating on the basis of 
median nerve injury.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case (SSOC).  In that SSOC, the RO 
should again review the actions taken by 
VA to assist him in developing the claim, 
advise the veteran of the time period 
available for response, advise the 
veteran of pertinent rating criteria 
applicable to his claim of median nerve 
injury, and of any other laws or 
regulations governing the results of the 
claim.

The case should be returned to the Board for further 
appellate consideration in accordance with the normal 
procedures following this Remand.  The purpose of this REMAND 
is to ensure that the veteran has been accorded due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


